UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7945



BELTON HARRIS, JR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JOHN L. LAMANNA,
Warden;   HENRY  DARGAN   MCMASTER, Attorney
General of South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (CA-05-2595)


Submitted: May 16, 2006                        Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Belton Harris, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Belton Harris, Jr., seeks to appeal the district court’s

order and judgment adopting the magistrate judge’s report and

recommendation and finding his 28 U.S.C. § 2254 (2000) petition

untimely.     The order is not appealable unless a circuit justice or

judge     issues    a    certificate        of     appealability.     28     U.S.C.

§ 2253(c)(2000).        A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find the

district      court’s   assessment     of    his    constitutional    claims      is

debatable and any dispositive procedural rulings by the district

court are also debatable or wrong.               See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude Belton has not made

the requisite showing.

              Accordingly, we deny a certificate of appealability, and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are       adequately   presented     in   the

materials      before   the    court   and       argument   would   not    aid   the

decisional process.

                                                                          DISMISSED




                                       - 2 -